DREW, Justice
(concurring specially) :
I concur in all of the foregoing opinion and judgment except the concluding paragraph thereof in which it is stated “the decision of the District Court of Appeal herein is quashed without prejudice on authority of Florida East Coast Railway Company v. Rouse” (Fla., 194 So.2d 260, opinion filed January 9, 1967, case no. 34,815). For my views concerning the propriety of reviewing initially on appeal the constitutionality of the comparative negligence statute, see my dissent in Florida East Coast Railway Company v. Rouse this day filed.
THORNAL, C. J., and ERVIN, J., concur.